Title: From George Washington to David Stuart, 18 October 1791
From: Washington, George
To: Stuart, David






Bladensburgh [Md.] Oct. 18th 1791 
Dear Sir,half past 5 Oclock A. M.    
I pray you to drop me a line by the Mail of to morrow (which closes in the evening) informing me of the number of Lots sold, and the amount of them. When the business of the meeting is ended I shall be obliged to you for some acct of the final issue of the Sales &ca.
I am now writing by Candle light, and this is the only piece of paper the Landlord is able to procure for me. We shall, bad as the weather is set out in less than half an hour. With wishes for successful labour in the work you are engaged in I remain Your Affecte

Go: Washington

